Douglas, J.,
dissenting. The essential facts of this case are not in dispute.2 Pursuant to the Clean Air Act Amendments of 1977, Sections 107(d)(1) and (d)(2) of the federal Clean Air Act, Sections 7407(d)(1) and (2), Title 42, U.S. Code, the Ohio Environmental Protection Agency (“OEPA”) *220identified areas within the state of Ohio which conformed to, exceeded or did not meet the primary and secondary National Ambient Air Quality Standards (“NAAQS”) and submitted a list of such locations to the United States Environmental Protection Agency (“USEPA”) for review and approval as potential “attainment” and “non-attainment” areas. On October 5, 1978, the USEPA established the official “attainment — non-attainment’ ’ designations for the state of Ohio. The Portsmouth and New Boston areas of Scioto County were designated “primary non-attainment” for total suspended particulates.
Where the “non-attainment” designation applies, the states are required, pursuant to “Part D” of the Clean Air Act,3 to include in their state implementation plans (“SIP”), the operative strategy for meeting the NAAQS, certain stringent control measures to assure rapid air quality improvement within the non-attainment areas. One of these control measures requires the imposition of Reasonably Available Control Technology (“RACT”)4 to accelerate the attainment of NAAQS. Pursuant to the Clean Air Act, USEPA is required to approve all state SIPs.
While developing its “Part D” SIP, OEPA originally drafted a rule providing for a ten percent coke oven door leak limitation.5 After receiving comments from affected parties, including the Ohio Steel Group, OEPA redrafted the ten percent rule to provide for a sixteen percent door leak limitation. Ultimately, despite opposition by the USEPA,6 appellee, the Director of OEPA, adopted the proposed sixteen percent door leak limitation. This rule became effective June 18, 1980 and was set forth as Ohio Adm. Code 3745-17-07(E)(4).7
*221In August 1981, USEPA indicated that it would disapprove portions of Ohio’s SIP, including the sixteen percent door leak limitation. In November 1981, after submitting written comments to USEPA, OEPA and USEPA met to discuss, inter alia, the door leak limitation standard to be adopted in Ohio. Subsequently, on November 26, 1982, appellee proposed amendments to Ohio’s Air Pollution Rules, including the reduction of the then current sixteen percent door leak limitation to a ten percent door leak limitation.
On January 6, 1983, public hearings, in which written comments were submitted by the USEPA and a variety of industrial representatives, were held regarding the proposed amendments. Ultimately on August 17,1983, appellee adopted the amended rules for Ohio’s SIP, including the new ten percent door leak limitation rule set forth in Ohio Adm. Code. 3745-17-07(E)(4).8
Thereafter, appellant, New Boston Coke Corporation, appealed the adoption of the amended rules to the Environmental Board of Review (“board”), alleging, in part, that the amendments were, both generally and as applied to appellant, ultra vires acts by the Director of OEPA in contravention of the provisions set forth in R.C. 3704.03(E). The board found appellee’s adoption of the amendments unreasonable and unlawful on the basis that no measurable increase in the air quality would result from such amendments and that appellee had adopted the amendments without consideration of the factors set forth in R.C. 3704.03 (E). As a result of its finding, the board vacated appellee’s order of amendment as it applied to appellant.
In reversing the board’s decision, the court of appeals ruled that R.C. 3704.03 did not mandatorily require consideration of the criteria and source-specific data each time appellee adopts, modifies or repeals a rule. The court reasoned that the administrator’s construction of the statute was reasonable, and that courts should defer to an administrative agency’s interpretation of a statute when that agency has accumulated expertise in its area.
Given this background, we are now called upon to decide whether R.C. 3704.03(E) requires the Director of OEPA to consider certain source-specific data each time he adopts, modifies or repeals a rule pertaining to the prevention, control or abatement of air pollution, including rules prescribing emission standards for air contaminants.
Appellant contends that R.C. 3704.03(E) requires the Director of OEPA to hear and consider evidence concerning source-specific data whenever the director modifies or amends a rule. Conversely, appellee asserts, and the court of appeals held, that R.C. 3704.03(E) requires no such consideration when the director is amending a rule. Based upon the facts *222before us, it is my judgment that appellant’s position is correct.
R.C. 3704.03(E) provides that the director may “[a]dopt, modify, and repeal rules for the prevention, control, and abatement of air pollution, including rules prescribing for the state as a whole or for various areas of the state emission standards for air contaminants * * *.” Yet, this section further provides that when “* * * adopting, modifying, or repealing any such rules, the director, to the extent consistent with the federal Clean Air Act, shall hear and give consideration to evidence relating to:
“(1) Conditions calculated to result from compliance with such rules and their relation to benefits to the people of the state to be derived from such compliance;
“(2) The quantity and characteristics of air contaminants, the frequency and duration of their presence in the ambient air, and the dispersion and dilution of such contaminants;
“(3) Topography, prevailing wind directions and velocities, physical conditions and other factors that may or may not combine to affect air pollution.” (Emphasis added.)
Thus, while the director is vested with the statutory authority to adopt, modify or repeal rules which prescribe emission standards for air contaminants, he must, when doing so, hear and consider certain evidence. In the case at bar, it is undisputed that in 1980, the above requirements were substantially complied with when adopting the sixteen percent door leak limitation, Ohio Adm. Code 3745-17-07(E)(4). yet, it is further undisputed that in 1983, appellee did not follow these same procedures when amending Ohio Adm. Code 3745-17-04(E)(4), the sixteen percent door leak limitation. Therefore, absent justification for this omission, appellee’s conduct, in amending Ohio Adm. Code 3745-17-04(E)(4), is contrary to the express language of R.C. 3704.03(E) and the resulting rule is unlawful.
Appellee argues, and the court of appeals held, that contrary to the language contained within R.C. 3704.03(E), he is not required, when amending a rule, to hear and consider the factors set forth in R.C. 3704.03(E)(1) through (3). Appellee asserts that he has interpreted R.C. 3704.03(E) as not requiring the consideration of such evidence, and further, that as an administrative agency, deference should be given to such an interpretation when a statute is within the realm of his agency’s expertise. Additionally, appellee argues that his interpretation of R.C. 3704.03(E) is consistent with the Clean Air Act, which requires no consideration of this type of evidence when amending a rule. I do not agree.
While “* * * [cjourts, when interpreting statutes, are required to give due deference to an administrative interpretation formulated by an agency which has accumulated substantial expertise, and to which agency Congress has delegated the responsibility of implementing the congressional command * * *” (emphasis added), Jones Metal Products Co. v. Walker (1972), 29 Ohio St. 2d 173, 181, 58 O.O. 2d 393, 398, 281 N.E. 2d 1, 8, we are not permitted to ignore the express meaning, intent and import of the language contained within the statute at issue before us.
“Absent ambiguity, a statute is to be construed without resort to a process of statutory construction.” (Emphasis added.) Ohio Dental Hygienists Assn. v. Ohio State Dental Bd. (1986), 21 Ohio St. 3d 21, 23, 21 OBR 282, 284, 487 N.E. 2d 301, 303. As this court stated in paragraph five of the syllabus of Bears v. Weimer (1944), 143 Ohio St. 312, 28 O.O. 270, 55 N.E. 2d 413:
*223“Where the language of a statute is plain and unambiguous and conveys a clear and definite meaning there is no occasion for resorting to rules of statutory interpretation. An unambiguous statute is to be applied, not interpreted.” (Emphasis added.)
The language of R.C. 3704.03(E) is clear and unambiguous. When the Director of OEPA adopts or modifies a rule, he shall hear and consider certain evidence. Therefore, as no statutory construction is required to obtain the intent of the statute, it should be applied — not interpreted. Appellee’s “interpretation” is not in accordance with the express language of R.C. 3704.03(E) and thus is improper.
Contrary to appellee’s assertion, the requirement within the statute that the director’s actions, in adopting or modifying a rule, be consistent with the Clean Air Act neither imbues the statutory language with ambiguity nor prohibits the consideration of the evidence which is set forth in R.C. 3704.03(E)(1) through (3). The consistency required is substantive compliance and consistency with NAAQS, not procedural consistency as appellee contends. The rules and standards adopted by OPEA, not the steps utilized in obtaining these standards, must comply with the Clean Air Act. Congress placed the burden of compliance upon the states. It did not, however, impose procedures for the attainment of such standards. The states are free, within the boundaries of reason and constitutional due process, to create their own procedural posture for attaining the required primary and secondary NAAQS. See, for example, Sections 7407 and 7416, Title 42, U.S. Code, which place responsibility upon the state to achieve the primary and secondary NAAQS. Conspicuously absent is any reference regarding the procedures to be utilized in achieving such compliance.
While R.C. 3704.03(E) requires procedural steps, for amending rules, not mandated by the Clean Air Act, the mere presence of such steps makes neither the procedures utilized nor the rules or standards resulting from such procedures inconsistent with the Clean Air Act. The legislature has, in effect, provided additional procedural and due process safeguards before an air pollution regulation is adopted within this state. To say that such safeguards are inconsistent with the federal Clean Air Act, when the Act expressly leaves the development and implementation of such procedures to the states, is inaccurate.
Therefore, the statutory procedures for amending OEPA rules, set forth in R.C. 3704.03(E), are not inconsistent with the Clean Air Act, and accordingly when the Director of Environmental Protection seeks to amend or modify a rule promulgated pursuant to R.C. 3704.03(E), he must hear and give consideration to evidence relating to the factors set forth within R.C. 3704.03(E)(1) through (3).
The undisputed evidence shows that the above criteria were not evaluated, as was required, prior to the 1983 amendment of Ohio Adm. Code 3745-17-07(E)(4). That amendment is, therefore, unlawful and of no further force or effect.
Accordingly, the judgment of the court of appeals should be reversed and final judgment should be entered for appellant. Since this is contrary to the position of the majority, I respectfully dissent.
Moyer, C.J., and H. Brown, J., concur in the foregoing dissenting opinion.

 Pursuant to law, the director appealed the order of the board directly to the Tenth District Court of Appeals. Thus, the court of appeals is the only court which has previously reviewed this matter. The question of standing was not raised, argued or briefed by appellee in that court.


 Sections 171-178 of the federal Clean Air Act, Sections 7501-7508, Title 42, U.S. Code.


 OEPA has adopted USEPA’s definition of RACT in Ohio Adm. Code 3745-17-01(B)(15), which provides:
“ ‘Reasonably available control measures’ means the control technology which enables a particular fugitive dust source to achieve the lowest particulate matter emission level possible and which is reasonably available considering technological feasibility and cost-effectiveness.”


 This type of regulation limits the amount of visible emissions which may escape from a coke oven door during operation. A ten percent rule permits no more than ten percent of all coke oven doors to emit visible pollutants at any one time. For example, in the instant case New Boston Coke has seventy coke ovens with two doors per oven. A ten percent rule would thus permit no more than fourteen doors at New Boston to leak visible emissions during any one time period.


 As early as 1978, the USEPA had established that RACT was a ten percent door leak limitation for coke oven doors. Additionally, in April 1979, while commenting on Ohio’s draft of its Part D SIP, USEPA reiterated that RACT was a ten percent door leak limitation and that the sixteen percent limitation, if not changed, could result in the disapproval of Ohio’s SIP. Further, on October 17, 1979, during the OEPA hearing on the proposed rule which would become part of Ohio’s Part D SIP, USEPA again expressed its disapproval of the sixteen percent door leak limitation.


 Ohio Adm. Code 3745-17-07(E)(4) provided:
“Visible emission limitations for a coke oven battery:
* *
“(4) At no time shall there be visible emissions from more than sixteen per cent of the oven doors. For purposes of this paragraph, an oven door and the associated chuck door on the pusher side of the battery shall be considered as one door.”


 Ohio Adm. Code 3745-17-07(E)(4), effective October 1, 1983, provides:
“Visible emission limitations for a coke oven battery:
<<* * *
“(4) At no time shall there be visible emissions from more than ten per cent of the oven doors. For purposes of this paragraph, an oven door and the associated chuck door on the pusher side of the battery shall be considered as one door. Two oven doors, which represent the last oven charged prior to the commencement of visible emission readings performed in accordance with paragraph (B)(2)(c) of Rule 3745-17-03 of the Administrative Code, shall be exempted from this visible emission limitation.”